                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,                                             8:20CV282

                    Plaintiff,
                                                             ORDER
       vs.

SCOTT FRAKES, DR. BRANDON
HOLLISTER, DR. JEFFREY
KASSELMAN, DR. NATALIE BAKER,
DR. MEREDITH GRIFFIN, DR. SEAN
SEARS, and DR. JASON OURADA,

                    Defendants.



      IT IS ORDERED that Defendants’ motion for extension of time (Filing 24) is
granted. The movants shall have until June 25, 2021, to respond to Plaintiff’s Second
Amended Complaint.

      Dated this 21st day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
